Fourth Court of Appeals
                                         San Antonio, Texas
                                               August 20, 2015

                                             No. 04-15-00311-CR



                                          Rafael Tellez MENDEZ,
                                                  Appellant

                                                     v.
                                                 The State of
                                            The STATE of Texas,
                                                  Appellee

                       From the 175th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012CR9933
                             Honorable Raymond Angelini, Judge Presiding

                                                    ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to September 21, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Dante Dominguez                              Nicolas A. LaHood
                Law Office of Dante Eli Dominguez            District Attorney, Bexar County
                310 S. St Mary's St.                         101 W. Nueva, Suite 370
                Suite 1215                                   San Antonio, TX 78205
                San Antonio, TX 78205

                Cynthia Hujar Orr
                310 S. St. Mary's St.
                29th Tower Life Bldg
                San Antonio, TX 78205